        Case 4:20-cv-05094-TOR      ECF No. 3   filed 06/22/20   PageID.30 Page 1 of 2




 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 5

 6    CALVARY MT. SI, and CALVARY
      CHAPEL TRI-CITIES,                            NO: 4:20-CV-5094-TOR
 7                        Plaintiff,
                                                    ORDER OF DISMISSAL WITHOUT
 8          v.                                      PREJUDICE

 9    JAY INSLEE, in his official capacity
      as Governor of Washington; JOHN
10    WIESMAN, in his official capacity as
      Washington Secretary of Health; and
11    DOES 1-50
                              Defendants.
12

13         BEFORE THE COURT is Plaintiffs’ Notice of Voluntary Dismissal of

14   Complaint. ECF No. 2. Because Defendants Inslee, Wiesman, and DOES 1-50 have

15   neither filed an answer nor moved for summary judgment, Plaintiffs have an

16   absolute right to voluntarily dismiss this case. Fed. R. Civ. P. 41(a)(1)(A)(i).

17         ACCORDINGLY, IT IS HEREBY ORDERED:

18         All claims and causes of action against Defendants Jay Inslee, John Wiesman,

19   and DOES 1-50 are DISMISSED without prejudice.

20




     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 4:20-cv-05094-TOR      ECF No. 3    filed 06/22/20   PageID.31 Page 2 of 2




 1         The District Court Executive is directed to enter this Order, enter judgment,

 2   close the file, and furnish copies to counsel.

 3         DATED June 22, 2020.

 4

 5                                   THOMAS O. RICE
                              Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20




     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
